RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
Claims status
Claims 1-63 are pending.  No claims are canceled.
Group restriction
The claims recite distinct invention Groups I-VII:
Group I, claims 1-15, as recited in independent claim 1; 
Group II, claims 16-30, as recited in independent claim 16; 
Group III, claims 31-32, as recited in independent claim 31; 
Group IV, claims 33, as recited in independent claim 33; 
Group V, claims 34-48, as recited in independent claim 34; 
Group VI, claims 49-59, as recited in independent claim 49; and
Group VII, claims 60-63, as recited in independent claim 60.
In the instant claims, as best as can be determined at this point in examination, the invention groups as claimed can have materially different design, mode of operation, function and effect.  Furthermore, the invention groups as claimed differ in claim scope, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required because: limitations distinguishing the invention groups implicate distinct applications of the technology and distinct bodies of art.


Species restriction
This application contains claims directed to patentably distinct species as enumerated below.

Election A: species of characteristic
This species election will be applied to whichever single invention Group I-VII is elected above.  Even if the above-elected invention group presently does not recite limitations relating to this species election, nonetheless this election will apply in the event that such limitations later are amended into the elected invention group.
Claims 3-4, 18-19 and 36-37 recite distinct species.  
Claims 1-2, 5-17, 20-35 and 38-63 presently are generic to this election.
Please elect one of the following:  
Species A.i as recited in claims 3, 18 and 36 (withdrawing non-elected claims);
Species A.ii as recited in claims 4, 19 and 37 (withdrawing non-elected claims); or 
Species A.iii as recited among any single, to-be-identified combination of any of the recitations of claims 3-4, 18-19 and 36-37, Species A.iii to be clearly and particularly identified in Applicant's election; if applicable, through filing of a new, corresponding claim depending from the elected, independent claim (withdrawing non-elected embodiments and, if applicable, claims). 


Election B: species of output utilization
This species election will be applied to whichever single invention Group I-VII is elected above.  Even if the above-elected invention group presently does not recite limitations relating to this species election, nonetheless this election will apply in the event that such limitations later are amended into the elected invention group.
Claims 5-6 and 20-21 recite distinct species.  
Claims 1-4, 7-19 and 22-63 presently are generic to this election.
Please elect one of the following:  
Species B.i as recited in claims 5 and 20 (withdrawing non-elected claims);
Species B.ii as recited in claim 6 and 21 (withdrawing non-elected claims); or 
Species B.iii as recited among any single, to-be-identified combination of any of the recitations of claims 5-6 and 20-21, Species B.iii to be clearly and particularly identified in Applicant's election; if applicable, through filing of a new, corresponding claim depending from the elected, independent claim (withdrawing non-elected embodiments and, if applicable, claims). 

Election C: species of classification
This species election will be applied to whichever single invention Group I-VII is elected above.  Even if the above-elected invention group presently does not recite limitations relating to this species election, nonetheless this election will apply in the event that such limitations later are amended into the elected invention group.
Claims 7-11, 22-26 and 40-44 recite distinct species.  
Claims 1-6, 12-21, 27-39 and 45-63 presently are generic to this election.
Please elect one of the following:  
Species C.i as recited in claims 7, 22 and 40 (withdrawing non-elected claims);
Species C.ii as recited in claim 8, 23 and 41 (withdrawing non-elected claims);
Species C.iii as recited in claim 9-10, 24-25 and 42-43 (withdrawing non-elected claims);
Species C.iv as recited in claim 11, 26 and 44 (withdrawing non-elected claims); or 
Species C.v as recited among any single, to-be-identified combination of any of the recitations of claims 7-11, 22-26 and 40-44, Species C.v to be clearly and particularly identified in Applicant's election; if applicable, through filing of a new, corresponding claim depending from the elected, independent claim (withdrawing non-elected embodiments and, if applicable, claims). 


Election D: species of value or parameter modification
This species election will be applied to whichever single invention Group I-VII is elected above.  Even if the above-elected invention group presently does not recite limitations relating to this species election, nonetheless this election will apply in the event that such limitations later are amended into the elected invention group.
Claims 12-13, 27-28 and 45-46 recite distinct species.  
Claims 1-11, 14-26, 29-44 and 47-63 presently are generic to this election.
Please elect one of the following:  
Species D.i as recited in claims 12, 27 and 45 (withdrawing non-elected claims);
Species D.ii as recited in claim 13, 28 and 46 (withdrawing non-elected claims); or 
Species D.iii as recited among any single, to-be-identified combination of any of the recitations of claims 12-13, 27-28 and 45-46, Species D.iii to be clearly and particularly identified in Applicant's election; if applicable, through filing of a new, corresponding claim depending from the elected, independent claim (withdrawing non-elected embodiments and, if applicable, claims). 


Regarding all species elections
The species are distinct because each species involves a distinct application of the claimed process or machine.  In addition, based on the current record, the species are not obvious variants of each other.
There is a search and/or examination burden for these patentably distinct species for the following reasons:  the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and the species have separate status in the art in view of their divergent subject matter.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required elections.
In order to be complete, a reply to the requirements herein must include each of the following (1-5):
(1) election of one group to be examined, one of Groups I-VII, as described above, even though the requirement may be traversed (37 CFR 1.143);
(2) Election A of one species among A.i through A.iii as described above, even though the requirement may be traversed (37 CFR 1.143), including, in the instance of electing A.iii, clear and particular identification of the elected combination; 
(3) Election B of one species among B.i through B.iii, as described above, even though the requirement may be traversed (37 CFR 1.143), including, in the instance of electing B.iii, clear and particular identification of the elected combination; 
Election C of one species among C.i through C.v, as described above, even though the requirement may be traversed (37 CFR 1.143), including, in the instance of electing C.v, clear and particular identification of the elected combination; and 
(5) Election D of one species among D.i through D.iii, as described above, even though the requirement may be traversed (37 CFR 1.143), including, in the instance of electing D.iii, clear and particular identification of the elected combination.

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will 

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631